212 F.2d 86
54-1 USTC  P 9347
PEOPLES DEPOSIT BANK & TRUST CO., PARIS, KY.v.UNITED STATES.
No. 11961.
United States Court of Appeals,Sixth Circuit.
April 22, 1954.

Richard L. Shook, Washington, D.C., V. A. Bradley, Wm. W. Blanton, Paris, Ky., on the brief, for appellant.
Robert E. Hatton, Louisville, Ky., as amicus curiae.
Fred. Youngman, Washington, D.C., H. Brian Holland, Ellis N. Slack, Edwin R. Denney, Lexington, Ky., on the brief, for appellee.
Before ALLEN, Circuit Judge, and GOURLEY and STARR, District Judges.
PER CURIAM.


1
The appellant bank appeals from the District Court's judgment requiring it to obey a summons issued by a special agent of the Bureau of Internal Revenue, in pursuance of section 3614 of the Internal Revenue Code, 26 U.S.C. § 3614, to appear and produce for inspection and examination certain books, records, papers, and memoranda of the bank evidencing transactions occurring in the years 1944, 1945, and 1946, relating to the tax liability of E. F. Prichard, Sr., Allene Power Prichard, E. F. Prichard, Jr., and Lucy Prichard.


2
At the hearing on the District Court's order directing the appellant bank to show cause why it should not be punished for contempt of court in failing to obey the summons, a special agent of the Bureau of Internal Revenue testified in substance, that from his investigation he had concluded that there was strong suspicion of a false or fraudulent tax return by E. F. Prichard, Sr., for a certain year or years prior to the statutory limitation.  See sections 275, 276, Internal Revenue Code, 26 U.S.C. §§ 275, 276.  The special agent was not obliged to disclose in detail the facts relative to his investigation and conclusion, nor was the District Court obliged to require proof of facts showing reasonable grounds to believe that the tax returns of E. F. Prichard, Sr., and others were false or fraudulent.


3
The testimony of the special agent clearly justified the District Court's judgment requiring the appellant bank to obey the summons to appear and produce the books, records, papers, and memoranda in question.  Section 3633, Internal Revenue Code, 26 U.S.C. § 3633.  For the reasons stated in the opinion below, D.C., 112 F.Supp. 720, the judgment is affirmed.